Citation Nr: 1700492	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating for left arm radiculitis higher than 20 percent prior to October 2012, and higher than 30 percent thereafter.

3.  Entitlement to a rating higher than 20 percent for left shoulder degenerative joint disease with history of thoracic outlet syndrome.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1961 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board last remanded these claims in December 2015 for additional development, which has been substantially completed.

In this decision, the Board is granting higher ratings for the Veteran's neck, his left shoulder DJD, and his left arm radiculitis.  The Board is also granting a separate rating for headaches, as well as a TDIU for the period starting from October 2012.  However, the rating for his headaches and whether he is entitled to a TDIU prior to October 2012 require additional development.  They are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine degenerative disc disease (DDD) has manifested with limited painful flexion to 20 degrees, which is further reduced by frequent flares, for the entire period on appeal.

2.  The Veteran's cervical spine DDD causes him to have headaches for the entire period on appeal.

3.  The Veteran's left arm radiculitis is of his major side, and manifested with mild incomplete paralysis of all radicular groups prior to October 2012, with moderate incomplete radiculopathy from October 2012 through February 2016, and with severe incomplete paralysis thereafter. 

4.  His left shoulder degenerative joint disease (DJD) is of his major side, and, in resolving all doubt in his favor, has manifested with limited painful motion that is less than shoulder level for the entire period on appeal.

5.  The Veteran meets the schedular requirements for a TDIU as of October 2012.  His service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment since that time.


CONCLUSIONS OF LAW

1.  In resolving all doubt in his favor, his cervical DDD more closely approximates the criteria for a 30 percent rating, effective from July 29, 2005 (date of his claim).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.71a, DC 5242-5243 (2015). 

2.  The criteria are met for a separate 10 percent rating for headaches under DC 8100 secondary to cervical DDD effective from July 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, DC 8100 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  The DC that radiculopathy is rated under is changed from DC 8710 back to DC 8613, which was its originally assigned DC.  Under DC 8613, the criteria are not met for a higher rating prior to October 2012.  From October 5, 2012 (date of VA examination), to February 15, 2016, the criteria under DC 8613 are met for a 40 percent rating for moderate incomplete paralysis of the major side.  Starting from February 16, 2016 (date of VA examination), and in resolving all doubt in his favor, the criteria under DC 8613 are met for a 70 percent rating for severe incomplete paralysis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.124a, DCs 8613, 8710 (2015); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

4.  In resolving all doubt in his favor, the criteria are met for a 30 percent rating for left shoulder DJD, effective from July 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400(o), 4.1, 4.59, 4.71a, DC 5201 (2015).

5.  The criteria are met for a TDIU starting from October 5, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
	
Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

By way of history, the Veteran has been service connected for DDD of the neck and thoracic outlet syndrome of the left side since June 1982.  He filed a claim for increased ratings in July 2005.  In March 2007, his radiculitis was rated along with his thoracic outlet syndrome.  In August 2008, he was found to have DJD of the left shoulder, which was rated with thoracic outlet syndrome and radiculitis as one disability.  Finally, in April 2016, his shoulder disabilities were separated, and DJD is rated along with thoracic outlet syndrome with radiculitis rated separately.  As his initial claim was for an increase in his left shoulder rating, the Board finds that both shoulder ratings are under appeal.

Cervical spine (neck)

The Veteran's cervical spine disability is currently rated as 20 percent disabling under DC 5243-5242, which pertains to intervertebral disc syndrome (IVDS) and degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5242, 5243 (2015); see also 38 C.F.R. § 4.27 (setting forth the procedure for hyphenated ratings).  DC 5243 can be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating IVDS (IVDS Formula).  Id.  

Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for limited forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2015).

Under the IVDS Formula, ratings are determined based on the duration of incapacitating episodes in a 12-month period, which are defined as a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, DC 5243, Note (1).  Incapacitating episodes totalling one week but less than two weeks warrant a 10 percent rating; two weeks but less than four weeks warrant a 20 percent rating; four weeks but less than six weeks warrant a 40 percent rating; and, six weeks or more of incapacitating episodes warrant a 60 percent rating.  Id.

The rater must consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 38 C.F.R. § 4.59.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

After review of the evidence, the Board finds that all doubt should be resolved in the Veteran's favor, and that a 30 percent rating is warranted for the entire period on appeal, that is, since the receipt of his claim for an increased rating.  38 C.F.R. § 3.400(o).  At the September 2005 VA examination, the Veteran was able to forward flex to 20 degrees, which is five degrees away from the upper limit of the 30 percent rating criteria.  38 C.F.R. § 4.71a.  The Board notes the Veteran has frequent flares that last for two to three days at a time.  The Board finds that his flares and his resulting functional loss, including less movement, incoordination of movement, and painful movement, are sufficient to render the evidence in equipoise as to whether a 20 percent or 30 percent rating should be awarded.  As he more closely approximates the criteria for a higher rating, a 30 percent rating is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5242.

The Board does not find that an even higher rating is warranted for his cervical DDD.  The next higher rating under the General Formula requires unfavorable ankylosis of the cervical spine, which is not shown here.  38 C.F.R. § 4.71a, DC 5242.  The Veteran has complained that the pain prevents him from turning his head, however, none of the evidence shows ankylosis.  Where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations regarding functional loss (Sections 4.40 and 4.45), are not for application.  Johnston, supra.  Ankylosis has not been shown.  

The next higher rating under the IVDS formula requires incapacitating episodes totaling between four and six weeks, which is not shown.  38 C.F.R. § 4.71a, DC 5243.  

The evidence does show the Veteran has complained of headaches over the years, which are attributed to his neck.  Indeed, in June 2004, one of his physicians noted that he worked with a computer and headaches at the end of the day.  In December 2005, one of his physicians noted that bending his neck back, to administer eye drops, caused him to have headaches.  The October 2012 VA examiner noted that the Veteran's neck pain caused headaches in the occipital region.  Accordingly, the Board finds that a 10 percent rating for headaches, under DC 8100, is warranted for the entire period on appeal.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months.  38 C.F.R. § 4.124a, DC 8100.  This issue requires additional development, as discussed in the REMAND section.

The General Formula provides that separate ratings should be applied for all neurological abnormalities resulting from his spinal diagnosis.  38 C.F.R. § 4.71a, Note (1).  He has been awarded a separate rating for left arm radiculitis, discussed in more detail below.  The Board considered whether a separate rating was warranted for the right arm, as the evidence shows he has complained of pain that he associated with his neck.  However, the evidence does not show that he has radiculopathy of the right upper extremity.  In April 2006, he had a normal nerve study.  In October 2006, an MRI showed no evidence of nerve impingement.  In March and April of 2007, a private neurologist noted his right arm pain, but indicated there was no clinical indication of radiculopathy, and that his pain did not appear to be neurologically related.  The April 2007 and October 2012 VA examiners reviewed the evidence, and did not find evidence of radiculopathy.  An August 2013 VA treatment record showed right arm and shoulder pain, which was attributed to the rotator cuff.  It was not diagnosed at the February 2016 VA examination.  In sum, he has not been diagnosed with radiculopathy or peripheral neuropathy of the right upper extremity that is related to his neck.  Accordingly, a separate rating for the right upper extremity is not warranted.

Left shoulder radiculitis

The Veteran's left shoulder radiculitis is rated as 20 percent disabling prior to October 2012 and as 30 percent disabling thereafter.  In the October 2007 rating decision, radiculitis was rated under DC 5243-8613, which pertains to neuritis of all radicular groups.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.27 (setting forth the procedure for hyphenated ratings).  In August 2008, the DC was changed, and his radiculitis was rated under DC 8599-5201, along with his DJD.  The April 2016 rating decision separated radiculitis from DJD, and assigned DC 8710 to radiculitis, which only pertains to the upper radicular groups.  See Id.  The Board notes that the RO did not explain the reason for changing the DC from all radicular groups (DC 8613) to upper radicular groups (DC 8710).  A rating under DC 8613 provides a higher rating potential than a rating under DC 8710.  Accordingly, the Board is restoring the DC that was initially assigned.

Under DC 8613, mild incomplete paralysis of all radicular groups in both the minor and major side warrant a 20 percent.  Moderate incomplete paralysis in the major side warrants 40 percent.  Severe incomplete paralysis in the major side warrants a 70 percent.  Complete paralysis in the major side warrants a 90 percent.  38 C.F.R. § 4.124a, DC 8613.

The term "incomplete paralysis," with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be  for the mild, or at most, the moderate degree.  Id.         

The Veteran's radiculitis is of his left upper extremity, which is his major side.  

Based on a review of the evidence, the Board finds that his initial 20 percent rating, effective from July 2005 to October 2012, is warranted.  The September 2005 VA examination did not show radiculopathy, but did show reduced motor abilities, impaired sensation, and reduced reflexes on the left side.  His VA and private treatment records do not document severity, and indeed, do not actually show left upper extremity radiculopathy.  The April 2007 VA examination also contained a normal neurological examination.  Accordingly, the evidence shows no more than mild incomplete paralysis of the left upper extremity, which warrants a 20 percent rating.  38 C.F.R. § 4.124a, DC 8613.

Starting from October 2012, a higher rating is warranted.  His VA examination shows reduced reflexes, with moderate constant pain and mild paresthesias and mild numbness.  The examiner opined that his radiculopathy was moderate, which corresponds with a 40 percent rating for the major side under DC 8613.  Id.  The record does not show that his radiculopathy was severe at this time.  Although he showed some reduced reflexes, they were not absent, and his motor and sensory were both intact.  Based on this evidence, the Board finds that he more closely approximates the criteria for a moderate incomplete paralysis, and that a 40 percent rating for this time period is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8613.

The Board finds that his radiculopathy is severe starting from the February 2016 VA examination.  That examiner found it to be moderate, however, the Board notes that the examination showed moderate constant pain, severe intermittent pain, moderate paresthesias, and mild numbness.  These findings well-exceed the findings from the previous VA examination, and the Board finds that doubt should be resolved in his favor.  Accordingly, a 70 percent rating is warranted for the period starting from February 2016.  38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.124a, DC 8613.  A higher rating is not warranted as the evidence does not show complete paralysis.  Id.  

Left shoulder DJD
    
The Veteran's left shoulder DJD is currently rated 20 percent disabling under DC 5201, which pertains to limited motion of the left shoulder.  Under this code, limited motion to shoulder level, is rated 20 percent disabling for both the major and minor sides; to midway between side and shoulder level, a 30 percent rating is warranted for the major side; and, to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal flexion of the shoulder is from 0 to 180 degrees and normal abduction is 0 to 180 degrees.  38 C.F.R. § 4.71a, Plate I.

After review of the evidence, and in resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the entire period on appeal.  At the September 2005 VA examination, he was able to flex his shoulder to 90 degrees, but his pain began at 70 degrees.  He also complained of weekly flares, lasting two to three days, which increased his pain, stiffness, and weakness.  Although a range of motion to 90 meets the criteria for a 20 percent rating, the Board finds that he more closely approximates the level for a 30 percent rating, due to his painful motion starting at 70 degrees, and to his frequent flares that increase stiffness and weakness.  His symptoms did show some improvement at the October 2012 VA examination, but they were more severe at the February 2016 VA examination, where he was only able to flex to 80 degrees.  Based on this evidence, the Board finds a 30 percent rating is warranted for the entire period on appeal.  38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.71a, DC 5201.  

A higher 40 percent rating is not warranted, as the evidence does not show that his motion is limited to 25 degrees flexion.  The Board considered his functional loss and his flares, but there is no evidence that his motion has ever been reduced to this level.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  Indeed, there is no evidence that his motion has been reduced to 45 degrees, which is the requirement for a 30 percent; however, the Board finds that his functional loss and flares are sufficient to render the evidence in equipoise as to whether a 20 or 30 percent rating is warranted.  Accordingly, a 30 percent, but no higher, is warranted for left shoulder DJD.

The record does not show any symptoms of his service-connected neck or shoulder disabilities that are not being compensated, and there is no such allegation.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that this is an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's disabilities.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, they have not been shown to have caused hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  He has alleged that they prevent him from working, which forms the basis for the award of TDIU, discussed below.  There is no suggestion that his disabilities combine with each other to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted in this case.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  As of July 2005, the Veteran is service-connected for DDD of the cervical spine (30 percent disabling), headaches secondary to his cervical spine (10 percent disabling), left shoulder DJD (30 percent disabling), and left shoulder radiculitis (20 percent disabling), which results in a combined rating of 70 percent.  38 C.F.R. § 4.25.  However, he did not have a 40 percent rating for any of his disabilities until October 2012, at which point his left shoulder radiculitis was increased.  He therefore meets the schedular requirements for the assignment of a TDIU as of October 2012, when his combined rating was 80 percent.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that his neck and shoulder disabilities preclude the Veteran from performing his past relevant work.  He worked for the U.S. Post Office for over 20 years, as a sorter and also as a dispatcher working on a computer.  According to the October 2012 and February 2016 VA examinations, his disabilities have a "significant impact" on his occupation.  He is precluded from working overhead, lifting or carrying more than 15 pounds, and performing prolonged computer work.  The record shows that he was having difficulty performing his duties as of the April 2007 VA examination, but that he did not retire until sometime in 2008.  The record does not show that he has any other training or experience that would allow him to obtain substantially gainful employment that does not require prolonged computer work or physical activity.  Accordingly, a TDIU is warranted from October 2012, which is when he met the schedular requirements for a TDIU.  

The Board also finds that his disabilities precluded him from obtaining and maintaining substantial gainful employment prior to the October 2012 VA examination.  The issue of whether he is entitled to a TDIU earlier than October 2012, on an extraschedular basis, is discussed in the REMAND section below.


ORDER

A 30 percent rating for cervical DDD is granted effective from July 29, 2005.

A separate 10 percent rating for headaches secondary to cervical DDD is granted effective from July 29, 2005.  

A 30 percent rating for left shoulder DJD is granted effective from July 29, 2005.

The DC assigned to left upper extremity radiculitis is changed from DC 8710 to DC 8613.  

A 40 percent rating for left upper extremity radiculitis is granted effective from October 5, 2012.

A 70 percent rating for left upper extremity radiculitis is granted effective from February 16, 2016.

A TDIU is granted effective from October 5, 2012. 









REMAND

As mentioned above, the rating for the Veteran's headaches must be developed.  He will be given an opportunity to submit additional evidence, and will be provided a VA examination.

He has been found unemployable due to his disabilities, but does not meet the schedular criteria prior to October 2012.  Accordingly, this matter is to be referred to the Director of Compensation Service for consideration of whether TDIU is warranted on an extraschedular basis prior to October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to October 2012 to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.  

2.  Ask the Veteran to identify all treatment he has received for his headaches.  Make arrangements to obtain all records not already associated with the claims file.  Advise him that it would be helpful if he provided a written statement describing his headache symptoms over the years, starting from 2005.

Ensure that updated VA treatment records are obtained from all current VA treatment providers.

3.  Contemporaneously with the above, ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Advise him that information regarding the date of retirement from the U.S. Postal Service would be helpful.

4.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the severity of his headaches, which are found to be related to his cervical spine DDD.  The examiner is asked to review the record and to elicit from the Veteran a history of his headache symptoms.

The examiner is asked to provide a report on the severity and frequency of the Veteran's headaches.  All opinions are to be supported with explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


